Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NEW GROUNDS OF REJECTION NECESSITATED BY THE AMENDMENT

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because 'the biological sample' lacks proper antecedent basis.  Correction is required.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Amended/new claims 63-67 and 79-82 are rejected under 35 U.S.C. 103 as being unpatentable over Lyden et al. (US 2017/0175200) in view of Chinnaiyan et al. (US 2009/0104120).
These claims are drawn to methods comprising: extracting nucleic acids from a microvesicle isolated from a plasma sample of a subject; isolating at least one circulating nucleic acid from the plasma sample; detecting the amount of a particular kind of EGFR variant; comparing the amount to a cutoff threshold; and administering an anti- cancer therapy to the subject based on the amount detected and the cutoff threshold.
Lyden et al. discloses extracting nucleic acids from a microvesicle isolated from a subject who may be in need of treatment for lung cancer; detecting the amount of a particular kind of EGFR variant as required in the claims; and administering an anti-cancer therapy to the subject based on the amount detected.  This document also discloses that circulating nucleic acids were known to be useful cancer biomarkers, and that exosomes can be isolated or obtained from plasma (see paragraphs 0010, 0033, 0051-0055, 0081-0082, 0095, and 0097).

Lyden et al. does not disclose comparing the detected amount to a cutoff threshold; and administering an anti-cancer therapy to the subject based on the amount detected and the cutoff threshold.
Chinnaiyan et al. discloses the use of a cutoff or threshold level in diagnostic applications to provide information on the benefit of treatment (see paragraphs 0045-0046 and 0081-0084), as well as performing reverse transcription (claims 65-66)(see paragraph 0068).
One of ordinary skill in the art would have been motivated to modify the method of Lyden et al. by using a cutoff threshold informative regarding treatment because this was disclosed by Chinnaiyan et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

6.	Claims 68-72 are rejected under 35 U.S.C. 103 as being unpatentable over Lyden et al. (US 2017/0175200) in view of Chinnaiyan et al. (US 2009/0104120), and further in view of Janku et al. (US 2015/0132256).
These claims are drawn to the method as described and rejected above, comprising a pre- amplification step, which favors an EGFR variant (claim 70), or which includes a wild type blocker (claim 71).
The teachings of Lyden et al. and Chinnaiyan et al. are discussed above.
These references do not disclose performing a pre-amplification step, which favors a variant or which includes a wild type blocker.
Janku et al. discloses performing a pre-amplification step, which favors a variant or which includes a wild type blocker (see paragraph 0080).
prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

7.	Claims 73-76 are rejected under 35 U.S.C. 103 as being unpatentable over Lyden et al. (US 2017/0175200) in view of Chinnaiyan et al. (US 2009/0104120), and further in view of Falk (US 2016/0258021).
These claims are drawn to the method as described and rejected above, comprising performing qPCR, or specifically qPCR ARMS (claim 76).
The teachings of Lyden et al. and Chinnaiyan et al. are discussed above.
These references do not disclose performing qPCR, or specifically qPCR ARMS.
Falk discloses that performing qPCR ARMS was known in the prior art (see paragraph 0062).
One of ordinary skill in the art would have been motivated to modify the method of Lyden et al. as modified by Chinnaiyan et al. by performing qPCR ARMS because this method was disclosed as known by Falk.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

8.	Claims 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Lyden et al. (US 2017/0175200) in view of Chinnaiyan et al. (US 2009/0104120), and further in view of Falk (US 2016/0258021) and Ryan et al. (US 2011/0028498).

The teachings of Lyden et al., Chinnaiyan et al., and Falk are discussed above.
These references do not disclose the use of modified ARMS primers.
Ryan et al. discloses the use of ARMS primers modified with LNA (see paragraph 0062).
One of ordinary skill in the art would have been motivated to modify the method of Lyden et al. as modified by Chinnaiyan et al. and Falk by using an ARMS primer modified with LNA because the benefit of doing so was disclosed by Ryan et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

REPLY TO ARGUMENTS

9.	With respect to the above rejections, the arguments of the response filed 08/09/21 have been fully considered, but are not found persuasive.  Regarding the argument that Lyden only teaches analyzing double-stranded DNA from exosomes, it is noted that this does not relate to a limitation that is present in most of the claims, and that Chinnaiyan discloses analysis of RNA via reverse transcription.  As far as circulating nucleic acids, Lyden clearly establishes that these were known to be useful as cancer biomarkers, and its pointing out that there are certain advantages to analysis of exosomal dsDNA over circulating nucleic acids is clearly not a teaching away from analyzing circulating nucleic acids, which the prior art establishes as providing useful and desirable information regarding cancer.  While not necessary to support the instant rejections, to further establish this (as well as the use of plasma samples) on the record the examiner now makes of record Diehn et al. (US 2014/0296081).  Thus, there was clear motivation in the combination of references cited in the rejections both analysis of exosome nucleic acids and circulating nucleic acids, as this would have been expected to provide more desirable information regarding cancer than either analysis alone.  Finally, regarding the argument that 'the skilled artisan would not apply the teachings of Lyden to the analysis of plasma samples from patients with any reasonable expectation of success', the Office points out that Lyden explicitly discloses the use of plasma samples in paragraph 0033.  Thus, a proper case of prima facie obviousness has been established.

CONCLUSION

10.	No claims are free of the prior art.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/30/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637